DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1, 3-5, 7, 9-12, 17-18 and 20 are allowable.
The closest prior art references: Wishart (US 2010/0236849), Wang et al. (US 2012/0262016) and Carney (US 2008/0048455) disclose the general claimed structure recited in claims 1, 10 and 18, as explained in last Office Action, but fail to disclose a generator system in which a drive motor “36” rotates a dynamo (whose armature “22” and stator “26” both rotate) with their different (inclined) rotational axes in relation to the recited containment shell “42” and its guide “47” for guiding said dynamo axles “46”. 

    PNG
    media_image1.png
    245
    629
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a motor for rotating said housing about a second axis of rotation that is different from said first axis of rotation; axles that extend from said housing and rotate with said housing about said second axis of rotation; a containment shell that surrounds said housing, wherein said axles contact said containment shell as said housing rotates about said second axis of rotation; and a guide disposed on said containment shell for guiding said axles as said housing rotates” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-5, 7 and 9 are also allowable due to their dependency on claim 1.
In claim 10, the specific limitations of “axles that extend from said dynamo and rotate with said dynamo about said second axis of rotation; a containment shell that surrounds said dynamo, wherein said axles contact said containment shell as said dynamo rotates about said second axis of rotation; and a guide disposed on said containment shell for guiding said axles as said dynamo rotates” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 11-12 and 17 are also allowable due to their dependency on claim 10.
In claim 18, the specific limitations of “a motor for rotating said housing about a second axis of rotation that is different from said first axis of rotation; axles that extend from said housing and rotate with said housing about said second axis of rotation; a containment shell that surrounds said housing, wherein said axles contact said containment shell as said housing rotates about said second axis of rotation; and a guide disposed on said containment shell for guiding said axles as said housing rotates” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834     
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834